Dismissed and Memorandum Opinion filed January 25, 2007







Dismissed
and Memorandum Opinion filed January 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00558-CV
____________
 
LOVETT PROPERTIES, LTD, AND ATASCA
RESOURCES, INC, Appellants
 
V.
 
ENLINE RESOURCES L.P. AND TEXNRG
ENTERPRISES, L.L.C., Appellees
 

 
On Appeal from the 189th District Court
Harris County, Texas
Trial Court Cause No. 05-61675
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed February 10, 2006.  On January 12, 2007,  the
parties filed a motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed January
25, 2007.
Panel consists of Justices Frost, Seymore, and Guzman.